Kincheloe, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated by and between the attorneys for the respective parties herein, subject to the approval of the court, as follows:
That the price at the time of exportation of the merchandise herein to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from, which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to the placing of the merchandise in condition, packed ready for shipment to the United States as to the lot invoiced as 1099 Ks. Canamo de Palma dos Cabos (Palma 2 Ply) 50 Rollos and as to the lot invoiced as 1809 Ks. Canamo de Lechugilla dos Cabos (Tula 2 Ply) 70 Rollos, was $0.13)4 per pound U..S. plus 0.7149% net packed on the gross weight for shrinkage.
It is further stipulated that there was no higher foreign value for said merchandise and that this reappraisement appeal is abandoned as to all other merchandise and the ease is hereby submitted upon this stipulation.
On the agreed facts I find tlie export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be tRe proper basis for the determination of the value of the merchandise here involved, and that such value for the lot invoiced as 1099 Ks. Canamo de Palma dos Cabos (Palma 2 Ply) 50 Rollos and the lot invoiced as 1809 Ks. Canamo de Lechugilla dos Cabos (Tula 2 Ply) 70 Rollos was $0.13% per pound, United States currency, plus 0.7149 per centum net packed on the gross weight for shrinkage.
The appeal having been abandoned insofar as it relates to all other merchandise, to that extent the appeal is hereby dismissed.
Judgment will be rendered accordingly.